Name: Commission Regulation (EEC) No 1600/90 of 14 June 1990 amending Regulation (EEC) No 651/90 on the opening of a sale by periodic invitation to tender of oilseeds held by the Spanish intervention agency and derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies as regards the selling price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 6. 90 Official Journal of the European Communities No L 151 /31 COMMISSION REGULATION (EEC) No 1600/90 of 14 June 1990 amending Regulation (EEC) No 651/90 on the opening of a sale by periodic invitation to tender of oilseeds held by the Spanish intervention agency and derogating from Regulation (EEC) No 3418/82 on the procedure for sale of oil seeds held by the intervention agencies as regards the selling price whereas the measures provided for in this Regulation are in accordance with the opinion of the Management for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 26 (3) thereof, Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for the sale of oil seeds held by the intervention agencies (3), as last amended by Regulation (EEC) No 676/89 (4), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 651 /90 (*) opens a periodic sale of 5 294 tonnes of sunflower seed and 131 tonnes of rapeseed ; whereas, in view of the risk of a deterioration in the quality of the seed as a result of lengthy storage, the selling period should be extended and the terms should be made more flexible ; whereas to that end provision should be made by way of a derogation from Regulation (EEC) No 3418/82 for a reduction in the minimum selling price which, while preventing distur ­ bance of the market, is such as to facilitate the disposal of such stocks ; Whereas provision should be made for takeover of the goods by the successful tenderers before the beginning of the forthcoming marketing year in order to prevent any disturbance of the market ; Article 1 Regulation (EEC) No 651 /90 is hereby amended as follows : 1 . The following paragraph is added to Artcle 1 : 'However, by way of a derogation from Article 8 ( 1 ) of Regulation (EEC) No 341 8/82, the minimum price to be met shall be the buying-in price referred to in that paragraph, minus 10 % .' 2. In Article 2, the dates '30 March 1990' and '20 April 1990' are replaced by '29 June 1990' and '6 July 1990' respectively. 3 . The following Article 2a is added : 'Article 2a The seeds must be taken over by the successful tende ­ rers by 31 June 1990.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. 0 OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 360, 21 . 12. 1982, p. 19 . (4) OJ No L 73, 17. 3 . 1989, p. 17. 0 OJ No L 71 , 17. 3. 1990, p. 13.